Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,032,546 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “determining code configured to cause the at least one processor to determine whether a mode in which the coded image is to be decoded is a lossy mode or a lossless mode based on determining whether the first quantization index value is equal to a quantization index value associated with lossless coding, and based on determining whether the offset value is less than or equal to the quantization index value associated with the lossless coding; and decoding code configured to cause the at least one processor to decode the coded image in the lossy mode or the lossless mode based on the determining of the determining code, and by using the quantization step size that is obtained”, where the closest prior art is Sakuyama et al (US 2004/0126029 A1), Peter Rivaz et al (AV1 Bitstream & Decoding Process specification, publication date 2019-01-08, From IDS, page: 1 - 681), Lim et al. (US 2019/0306536 A1), Yokose (US 8,600,156 B2) and Hannuksela (US 2017/0085917 A1).
Sakuyama et al. is directed towards a code conversion apparatus includes an input section to input compressed and transformed input codes, a header information rewriting section to rewrite only header information within the codes so as to change a decoded state of the input codes, and an output section to output the codes, including rewritten header information, to a target object such as a display unit and an external equipment, see abstract.
Lim et al. which is in the similar field of endeavor, discloses Image compression technology includes various techniques, including: an inter-prediction technique of predicting a pixel value included in a current picture from a previous or subsequent picture of the current picture; an intra-prediction technique of predicting a pixel value included in a current picture by using pixel information in the current picture; a transform and quantization technique for compressing energy of a residual signal; an entropy encoding technique of assigning a short code to a value with a high appearance frequency and assigning a long code to a value with a low appearance frequency; etc, see para: 0003. 
Yokose is directed towards an image processing apparatus including a receiving unit that receives a point sequence image, a point-plane conversion unit that performs a point-plane conversion processing for the image received by the receiving unit, plural lossy encoding units that perform a lossy encoding processing for the point-plane conversion image by using the point-plane conversion unit, and a control unit that performs control such that transmission of the image to the lossy encoding unit from the point-plane conversion unit is controlled to synchronize lossy encoding processings of the plural lossy encoding units, and each lossy encoding unit changes processing variables used in the encoding processing based on a code amount of the processing result of the lossy encoding unit, see abstract. 
Last but not least, Hannuksela is directed towards apparatuses and computer program products for video encoding.  In some embodiments the method comprises reconstructing a 

However, all above mentioned prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 12 and 20, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486